         Case: 1:18-op-45236-DAP Doc #: 17 Filed: 06/14/19 1 of 1. PageID #: 361

                                                                                              GRANTED
                                                                                              It is so Ordered
                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO                                  s/ Dan A. Polster
                                    EASTERN DIVISION                                          U.S. District Judge
                                                                                              6/13/2019
IN RE: NATIONAL PRESCRIPTION                                 )        MDL 2804
OPIATE LITIGATION                                            )
                                                             )        Case No. 1:17-md-2804-DAP
This document relates to:                                    )
                                                             )        Judge Dan Aaron Polster
State of Alabama v. Purdue Pharma LP, et al.                 )
Case No. 1:18-OP-45236-DAP (N.D. Ohio)                       )

                         MOTION FOR LEAVE OF COURT TO
                  VOLUNTARILY DISMISS ACTION WITHOUT PREJUDICE

          On June 6, 2019, the Court questioned its jurisdiction over State of Alabama v. Purdue

    Pharma L.P., Case No. 18-OP-45236 (N.D. Ohio). See Doc. #1662. Because jurisdictional

    defects can be raised at any time, at any level of the proceedings, Alabama believes that it is in

    the Courts’ and the parties’ best interests to dismiss Alabama’s original action so that it can be

    refiled, rather than allow jurisdictional issues to resurface post-trial and/or on appeal, if any.1

          Because the Defendants have yet to file an answer or motion for summary judgment, Rule

    41(a)(1)(A)(i) permits Alabama to voluntarily dismiss this action without court order. Alabama

    hereby files such a notice, which by rule, has the effect of dismissing Alabama’s action without

    prejudice. See Fed. R. Civ. P. 41(a)(1)(B).

          Alabama notes that Section 6(e) of CMO-1 (Doc. 232) requires a party subject to motion

    to dismiss briefing to obtain leave of court if it wishes to voluntarily dismiss its case.

    Accordingly, Alabama requests the Court enter an order stating that the Court accepts Alabama’s

    voluntary dismissal without prejudice and that Alabama is free to refile its action in due course.




1
 Alabama seeks voluntary dismissal out of an abundance of caution; it does not take a position on the merits of the
Court’s question.

                                                        1
